              Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 1 of 17



 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8       DAVIS WRIGHT TREMAINE LLP,                     CASE NO. C19-334 RSM

 9                    Plaintiff,                        ORDER ON CROSS-MOTIONS FOR
                                                        SUMMARY JUDGMENT
10            v.

11       UNITED STATES CUSTOMS AND
         BORDER PROTECTION,
12
                      Defendant.
13

14                                     I.      INTRODUCTION

15           This matter is before the Court on cross-motions for summary judgment. In 2018,

16   Plaintiff Davis Wright Tremaine LLP made two Freedom of Information Act (“FOIA”) requests

17   to Defendant United States Customs and Border Protection (“CBP”). The requests focused on a

18   purported policy change whereby CBP began classifying “foreign nationals who worked in or

19   with the legal cannabis industry in Canada or the United States [as] ‘drug traffickers.’” Dkt. #24

20   at 6.1 CBP did not respond to the requests and only began to comply with its legal obligations

21   under FOIA after Plaintiff filed this suit. CBP ultimately disclosed some records, many of which

22   were redacted.

23
     1
      Throughout, the Court cites to the docket and page numbers applied by the Court’s CM/ECF
24
     system. Where appropriate, the Court cites to numbered paragraphs or page and line numbers.

     ORDER – 1
              Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 2 of 17



 1           Plaintiff seeks summary judgment on the basis that CBP has not made “adequate searches

 2   for responsive documents, has not located or produced all responsive documents, and has

 3   withheld or redacted the few responsive records it has located.” Id. Conversely, CBP seeks

 4   summary judgment in its favor and submits declarations detailing its search and justifying the

 5   basis for its redactions and withholdings. Each maintains that the factual record allows the Court

 6   to rule as a matter of law. Having considered the briefing and the record,2 the Court concludes

 7   that the record does not adequately support summary judgment, in full, in favor of either party

 8   and resolves the matter as follows.

 9                                      II.        BACKGROUND

10       A. Plaintiff’s FOIA Requests

11           The Immigration and Nationality Act prohibits admission of any foreign national who “is

12   or has been an illicit trafficker in any controlled substance . . ., or is or has been a knowing aider,

13   abettor, assister, conspirator, or colluder with others in the illicit trafficking in any such

14   controlled” substance. 8 U.S.C. § 1182(a)(2)(C)(i).3 After Canada legalized the recreational use

15   of marijuana in mid-2018, Plaintiff became aware that CBP may be denying admission to foreign

16   nationals who had worked in legalized Canadian and American cannabis industries or those

17   foreign nationals “merely ‘involved with the cannabis economy.’” Dkt. #24 at 8. Specifically,

18   Plaintiff learned of a July 5, 2018 news article detailing the experience of three employees of a

19   Canadian agricultural equipment manufacturer. The three employees were traveling to the

20

21   2
       While the parties have requested oral argument, the Court finds oral argument unnecessary to
     its resolution of the motions. LCR 7(b)(4); see also, Partridge v. Reich, 141 F.3d 920, 926 (9th
22
     Cir. 1998) (court may deny request for oral argument when parties submit briefs to the court).
23   3
       The statute further restricts admission of individuals who have knowingly “obtained any
     financial or other benefit from the illicit activity of” the trafficker in the last five years. 8 U.S.C.
24
     § 1182(a)(2)(C)(ii).

     ORDER – 2
                 Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 3 of 17



 1   United States to meet with another company to begin design work on an agricultural machine

 2   their company might develop to be used in the Canadian cannabis industry. Dkt. #25-1 at 2–4

 3   (attaching Perrin Grauer, Canadian Cannabis Workers Targeted by U.S. Border Guards for

 4   Lifetime       Bans,     THE     STAR      (Toronto),    July     5,    2018,     available   at:

 5   https://www.thestar.com/vancouver/2018/07/05/canadian-cannabis-workers-targeted-by-us-

 6   border-guards-for-lifetime-bans.html). Despite no criminal records and no prior work activity

 7   related to cannabis, the employees were denied admission as “drug traffickers” and were banned,

 8   for life,4 from entering the United States. Id.

 9             Additional reporting, based on discussions with Todd Owen, CBP’s executive assistant

10   commissioner for the Office of Field Operations, indicated that border agents would “continue

11   to apply long-standing U.S. federal laws and regulations that treat marijuana as a banned

12   substance—and participants in the cannabis industry as drug traffickers—who are inadmissible

13   into the U.S.” Dkt. #25-1 at 7–11 (attaching Luiza Ch. Savage, U.S. Official: Canadian

14   Marijuana Users, Workers and Investors Risk Lifetime Border Ban, POLITICO, Sept. 13, 2018,

15   available      at:   https://www.politico.com/story/2018/09/13/canada-weed-pot-border-783260).

16   Quoted directly, Mr. Owen explained: “If you work for the [marijuana] industry, that is grounds

17   for inadmissibility.” Id. (quotation marks omitted). Further, Mr. Owen explained that even those

18   merely investing in legal cannabis companies would be deemed inadmissible: “We don’t

19   recognize that as a legal business.” Id. Plaintiff maintains that this represented a change in

20   policy.

21   //

22   //

23

24   4
          Those subject to lifetime bans may seek limited waivers under certain circumstances.

     ORDER – 3
                Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 4 of 17



 1          Plaintiff was concerned that CBP’s approach may significantly impact some of its clients

 2   and sought further information from CBP. Plaintiff made FOIA requests to both CBP’s local

 3   field office and its national office. From CBP’s Washington D.C. office, Plaintiff sought:

 4              All records relating to CBP’s policies or practices of finding foreign
                 nationals—or “aliens,” as that term is used in the Immigration and Nationality
 5               Act § 212—inadmissible for entry to the United States based on their
                 involvement in foreign cannabis businesses which operate lawfully under the
 6               local domestic law of the jurisdiction in which they operate;

 7              All records relating to CBP’s policies or practices referred to by Todd Owen,
                 executive assistant commissioner for the Office of Field Operations, in the
 8               September 13, 2018 Politico.com article U.S. OFFICIAL: CANADIAN
                 MARIJUANA USERS, WORKERS AND INVESTORS RISK LIFETIME BORDER BAN,
 9               including the following statements:

10                  o “If you work for the [Canadian cannabis] industry, that is grounds for
                      inadmissibility”; and
11
                    o “Facilitating the proliferation of the legal marijuana industry in U.S.
12                    states where it is deemed legal or Canada may affect an individual's
                      admissibility to the U.S.”;
13
                All records relating to CBP’s interpretation of Immigration and Nationality
14               Act § 212 (and implementing regulations) that would permit CBP to find
                 inadmissible foreign nationals or aliens who are employed by or invest in
15               foreign cannabis businesses which operate in full compliance with local
                 domestic law of the jurisdiction in which they operate, including guidance to
16               CBP field offices, field office supervisors, or CBP agents;

17              All records related to policies or guidance issued by CBP’s Seattle Field
                 Office relating to CBP’s interpretation of Immigration and Nationality Act §
18               212 (and implementing regulations) that would permit CBP to find
                 inadmissible foreign nationals or aliens who are employed by or invest in
19               foreign cannabis businesses which operate in full compliance with local
                 domestic law of the jurisdiction in which they operate.
20

21   Dkt. #1 at 10–11 (footnote omitted). Plaintiff submitted the last bulleted request, specific to

22   CBP’s Seattle Field Office, to the Seattle Field Office directly. Id. at 8. Plaintiff did not receive

23   any response to its requests and, after five months, initiated this action. Id. at ¶ 16.

24

     ORDER – 4
             Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 5 of 17



 1       B. Customs and Border Protection’s Response

 2          CBP does not contest that it only began responding to Plaintiff’s requests after Plaintiff

 3   filed this action. See Dkt. #29 at ¶¶ 12–17 (indicating that CBP became aware of the national

 4   office request only after Plaintiff filed this action and that CBP began responding at that time).

 5   Detailing its response, CBP submits the declaration of Patrick Howard, a Branch Chief within

 6   CBP’s Freedom of Information Act Division (“FOIA Division”). Id. at ¶ 1. Mr. Howard is

 7   familiar with how CBP responds to FOIA requests generally and with how CBP responded to

 8   Plaintiff’s requests. Of note, the FOIA Division often does not have direct access to responsive

 9   records and is instead charged with determining which of CBP’s component offices5 are likely

10   to have responsive records. Id. at ¶ 11. Those component offices then gather responsive records

11   and provide them to the FOIA Division for processing. Id.

12          Mr. Howard appears to have made the first review of Plaintiff’s requests and referred the

13   requests to the Office of Field Operations (“OFO”) as “the office most likely to maintain

14   information responsive to the Requests.” Id. at ¶ 18. Both the Seattle OFO Field Office and the

15   national OFO office were tasked with searching for responsive records to provide to the FOIA

16   Division for review. Id. at ¶¶ 18–19. The Seattle Office began, by searching all network

17   accessible storage drives for electronic records, using the search terms: “cannabis business

18   inadmissible;” “foreign national cannabis business;” “foreign national employed cannabis

19   business;” and “alien employed cannabis business.” Id. at ¶ 20. The Seattle Office’s search used

20

21   5
       The record does not establish how many “component offices” there are within CBP.
     Confusingly, Mr. Howard refers to “three law enforcement components: Office of Field
22
     Operations (OFO), United States Border Patrol, and Air and Marine Operations.” Dkt. #29 at
     ¶¶ 6–7. However, these three law enforcement components do not appear to correspond with all
23
     CBP “component offices.” See Dkt. #34 at ¶¶ 8–12 (referencing the Office of Chief Counsel
     (“OCC”), CBP’s Enterprise Services – Office of Training Development (“OTD”), the Office of
24
     Public Affairs (“OPA”), and the “Commissioner’s Office”).

     ORDER – 5
                Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 6 of 17



 1   an “and” connector, “meaning that the search identified documents that included all of the listed

 2   terms identified within the quotes, in any order.” Dkt. #34 at ¶ 14(a).6 Mr. Howard does not

 3   indicate that he was involved in crafting this search or when this search was performed.

 4             The national OFO office’s search began with “OFO Taskings” using “key-word search

 5   terms” to search “its shared network drives Enforcement Programs Division and Admissibility

 6   and Passenger Programs.”7 Dkt. #29 at ¶ 21(a). OFO Taskings searched for “legalization of

 7   marijuana,” “Canada legalization of marijuana,” “Canada MJ,” and “MJ.” Id. These searches

 8   were performed in a manner that would only identify “documents that included the quoted

 9   language as written.” Dkt. #34 at ¶ 14(b). Again, Mr. Howard does not indicate that he was

10   involved in crafting this search or when this search was performed.

11             At a later point, OFO Taskings conducted another search of “its shared network drives

12   Enforcement Programs Division and Admissibility and Passenger Programs.” Dkt. #29 at

13   ¶ 21(b). This second search used the following search terms: (i) “marijuana;” (ii) “marihuana;”

14   (iii) “MJ;” (iv) “Canada;” (v) “Canada MJ;” (vi) “Canada marijuana;” (vii) “Canada marihuana;”

15   (viii) “Canada legalization;” (ix) “Canada MJ legalization;” (x) “Canada marijuana legalization;”

16   (xi) “Canada Legalization Marijuana;” (xii) “Canada Marihuana Legalization;” and (xiii)

17   “Canada Legalization Marihuana.” Id. The searches were performed in a manner that only

18   identified “documents that included the quoted language as written.” Dkt. #34 at ¶ 14(c). Mr.

19   Howard does not indicate that he was involved in crafting this search or when this search was

20   performed.

21

22
     6
      Mr. Howard submitted two declarations, one of which was filed with CBP’s reply. Plaintiff did
23
     not have an opportunity to respond to Mr. Howard’s second declaration.
24   7
         The record does not establish whether these were all the accessible shared network drives.

     ORDER – 6
              Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 7 of 17



 1          CBP later extended the search to “OFO Training” and “OFO Public Affairs.” As Mr.

 2   Howard explains in a second declaration, submitted with CBP’s reply, these searches were not

 3   actually within the OFO office component but were in “sub-sections” of CBP’s separate Office

 4   of Training Development (“OTD”) and CBP’s separate Office of Public Affairs (“OPA”). Id. at

 5   ¶ 12(b). In OTD, the “shared drives for the Field Operations Academy”8 were searched “using

 6   the following key-word search terms: (i) ‘cannabis;’ (ii) ‘marijuana;’ (iii) ‘inadmissible to the

 7   U.S.;’ [and] (iv) ‘Immigration and Nationality Act.’” Dkt. #34 at ¶ 14(d); Dkt. #29 at ¶ 21(c).

 8   These searches were performed using “[a]n ‘or’ connector . . ., meaning that the search identified

 9   documents that included any of the listed terms identified within the quotes.” Dkt. #34 at ¶ 14(d).

10   Mr. Howard does not indicate that he was involved in crafting this search or when this search

11   was performed.

12          The search conducted in OPA appears to have been less formal. In his first declaration,

13   Mr. Howard indicates that OPA “searched its shared drives” for the same terms as were used in

14   OTD’s search. Dkt. #29 at ¶ 21(c). However, Mr. Howard’s second declaration indicates that

15   the OPA search was instead “conducted by the person who created the documents. [This

16   unidentified] CBP officer reviewed documents that included any of the search terms identified

17   in Paragraph 21 of the First Howard Declaration.” Dkt. #34 at ¶ 14(e). The record does not

18   clarify whether a true search of OPA was made or whether the unspecified individual merely

19   selected and reviewed certain of the individual’s own records that the individual believed

20   contained the responsive terms. Mr. Howard gives no indication that he was involved in crafting

21   this search or when this search was performed.

22

23
     8
       Mr. Howard does not specify how many other shared drives are accessible or whether OFO
24
     interacts with other “sub-sections” within these, or other, component offices.

     ORDER – 7
              Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 8 of 17



 1          CBP indicates that it made additional searches as well. First, “[t]he Deputy Director,

 2   Field Operations Academy; the Deputy Executive Director, the Enforcement Policy Division

 3   Director of OFO HQ; and the Deputy Executive Director for Admissibility and Passenger

 4   Programs” were asked to provide responsive records. Dkt. #29 at ¶ 22. Mr. Howard does not

 5   specify when or whether these searches were performed or whether any records were provided.

 6   Second, CBP also “searched emails sent or received by Assistant Director, Field Operation,

 7   Michael T. Freeman and Assistant Commissioner Todd C. Owen.” Id. at ¶ 23. CBP selected

 8   these two individuals because it “reasonably anticipated that guidance and direction provided to

 9   the Seattle Field Office and potentially responsive to the Requests would be sent, received, and/or

10   distributed through these individuals.” Id. “The key-words used in the email search were

11   ‘muster’ along with ‘marijuana,’ ‘marijuana,’ [sic] ‘marihuana,’ ‘MJ,’ and/or ‘cannabis.’” Id. at

12   ¶ 23(b). Mr. Howard does not indicate that he was involved in selecting these custodians or in

13   crafting the searches and does not provide dates when the search was performed.

14          Overall, CBP does little to establish when its searches and productions took place. At

15   best, Mr. Howard indicates that CBP’s response “was a multi-step process both in order to

16   provide Plaintiff with documents on a rolling basis and in an effort to try and resolve any dispute

17   and to confirm the results of its search process.” Dkt. #29 at ¶ 17. CBP began responding on

18   March 6, 2019, and made its final production on October 23, 2019. Id. at ¶¶ 14, 25. In total,

19   CBP produced 1169 pages, containing 13 documents. Dkt. #29-1 at 10–137; Dkt. #25 at ¶ 33.

20   //

21   //

22

23   9
      Mr. Howard indicates that 123 pages were provided. However, it appears that CBP withheld
     two documents in their entirety. See Dkt. #29-2 (noting USAO_000003 to USAO_000006 and
24
     USAO_000045 to USAO_000047 were withheld); Dkt. #29-1 (omitting those pages).

     ORDER – 8
             Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 9 of 17



 1                                    III.         DISCUSSION

 2      A. Summary Judgment Standard

 3          Summary judgment is appropriate where “the movant shows that there is no genuine

 4   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED.

 5   R. CIV. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Material facts are

 6   those which might affect the outcome of the suit under governing law. Anderson, 477 U.S. at

 7   248. In ruling on summary judgment, a court does not weigh evidence to determine the truth of

 8   the matter, but “only determine[s] whether there is a genuine issue for trial.” Crane v. Conoco,

 9   Inc., 41 F.3d 547, 549 (9th Cir. 1994) (citing Federal Deposit Ins. Corp. v. O’Melveny & Meyers,

10   969 F.2d 744, 747 (9th Cir. 1992), rev’d on other grounds, 512 U.S. 79 (1994)).

11          On a motion for summary judgment, the court views the evidence and draws inferences

12   in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v. U.S.

13   Dep’t of the Navy, 365 F.3d 827, 832 (9th Cir. 2004). The Court must draw all reasonable

14   inferences in favor of the non-moving party. See O’Melveny & Meyers, 969 F.2d at 747.

15   However, the nonmoving party must make a “sufficient showing on an essential element of her

16   case with respect to which she has the burden of proof” to survive summary judgment. Celotex

17   Corp. v. Catrett, 477 U.S. 317, 323 (1986).

18      B. Freedom of Information Act Claims

19          FOIA “‘was enacted to facilitate public access to [g]overnment documents’ by

20   ‘establish[ing] a judicially enforceable right to secure [government] information from possibly

21   unwilling official hands.’” Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770 (9th Cir. 2015)

22   (quoting Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009)). The Supreme

23   Court has interpreted the disclosure provisions of FOIA broadly, noting that the act was animated

24   by a “philosophy of full agency disclosure.” John Doe Agency v. John Doe Corp., 493 U.S. 146,

     ORDER – 9
               Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 10 of 17



 1   152 (1989); see also Dep’t of the Air Force v. Rose, 425 U.S. 352, 361 (1976) (“disclosure, not

 2   secrecy, is the dominant objective of the Act”). FOIA’s nine statutory exemptions “must be

 3   narrowly construed.” John Doe Agency, 493 U.S. at 152.

 4             The key question in a FOIA action is whether the Government improperly withheld

 5   agency records. 5 U.S.C. § 552(a)(4)(B); Kissinger v. Reporters Comm. for Freedom of the

 6   Press, 445 U.S. 136, 150 (1980). “Summary judgment is the procedural vehicle by which nearly

 7   all FOIA cases are resolved.” Shannahan v. I.R.S., 637 F. Supp. 2d 902, 912 (W.D. Wash. 2009)

 8   (internal quotations omitted). This is because “the facts are rarely in dispute, and courts generally

 9   need not resolve whether there is a genuine issue of material fact.” Id. In considering a summary

10   judgment motion in a FOIA case, courts are guided by a two-step inquiry. The court first

11   evaluates whether the agency conducted a search that was “reasonably calculated to uncover all

12   relevant documents.” Zemansky v. Envtl. Prot. Agency, 767 F.2d 569, 571 (9th Cir. 1985)

13   (quoting Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984) (internal

14   citations omitted)). If the agency satisfies this burden, the court then determines whether the

15   undisclosed information falls within one of the nine FOIA exemptions. Shannahan, 637 F. Supp.

16   at 912.

17             “FOIA requires an agency responding to a request to ‘demonstrate that it has conducted

18   a search reasonably calculated to uncover all relevant documents.’” Lahr, 569 F.3d at 986

19   (quoting Zemansky, 767 F.2d at 571 (9th Cir. 1985)). FOIA places the burden “expressly . . . ‘on

20   the agency to sustain its action.’” U.S. Dep’t of Justice v. Reporters Comm. For Freedom of

21   Press, 489 U.S. 749, 755 (1989). “The issue to be resolved is not whether there might exist any

22   other documents possibly responsive to the request, but rather whether the search for those

23   documents was adequate.” Zemansky, 767 F.2d at 571 (quoting Weisberg, 745 F.2d at 1485

24   (emphasis in original)). The agency may establish an adequate search upon “reasonably detailed,

     ORDER – 10
               Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 11 of 17



 1   nonconclusory affidavits submitted in good faith” to demonstrate that the search was adequate.

 2   Id. (quoting Weisberg, 745 F.2d at 1485).        Further, these affidavits are “are accorded a

 3   presumption of good faith, which cannot be rebutted by purely speculative claims about the

 4   existence and discoverability of other documents.” Leopold v. CIA, 177 F. Supp. 3d 479, 485

 5   (D.D.C. 2016) (quoting SafeCard Servs. Inc. v. SEC, 926 F.2d 1197 (D.C. Cir. 1991)) (quotation

 6   marks omitted).

 7             1. Customs and Border Protection’s Motion for Summary Judgment

 8             On first look, and afforded the presumption of good faith, CBP’s evidence appears to

 9   paint a clear picture of a reasonable and comprehensive response to Plaintiff’s requests.

10   However, the details are far hazier. Drawing reasonable inferences in favor of Plaintiff, the Court

11   is left with too many questions to find that CBP’s search was reasonable and adequate as a matter

12   of law.

13             First, CBP has not provided adequate detail of its search at almost every level. CBP

14   focused its search on its OFO component office. But this is only one “component office” of CBP

15   and CBP does not establish how many component offices it has or how the component offices

16   proportionally relate to each other. CBP may have searched a significant portion of the agency’s

17   records or it may have searched an exceedingly small portion of the agency’s records.

18             Second, and more importantly, Mr. Howard’s declarations do not adequately establish

19   that CBP searched for “all relevant documents.” Mr. Howard testifies only that OFO was the

20   office “most likely” to “maintain” responsive records. CBP does not establish that other

21   component offices were unlikely to possess responsive records. See Valencia-Lucena v. U.S.

22   Coast Guard, 180 F.3d 321, 327 (D.C. Cir. 1999) (“It is well-settled that if an agency has reason

23   to know that certain places may contain responsive documents, it is obligated under FOIA to

24   search barring an undue burden.”); Leopold, 177 F. Supp. 3d at 491 (affidavits should “aver[]

     ORDER – 11
             Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 12 of 17



 1   that all files likely to contain responsive materials (if such records exist) were searched”) (citation

 2   omitted)); Ctr. for Biological Diversity v. Office of U.S. Trade Representative, 450 F. App’x 605,

 3   608 (9th Cir. 2011) (noting declarations’ failure to “provide specific information regarding what

 4   files were searched, what search terms were used, why further searches are unlikely to produce

 5   additional records, or why additional searches are impractical”) (emphasis added). C.f. Hamdan,

 6   797 F.3d at 770 (noting adequate search when there appeared “to be no indication that the Bureau

 7   was involved in matters related to” the request).

 8           For instance, Mr. Howard specifies that some component offices were not searched

 9   because, though they created relevant documents, OFO had at least some of their relevant

10   documents and a “separate search [of other offices] would have been redundant and not

11   reasonable under the circumstances.” See Dkt. #34 at ¶ 10 (noting that a legal memorandum

12   created by the Office of Chief Counsel (“OCC”) was found in the search of OFO’s records). The

13   Court will put aside, for now, that Mr. Howard provides no explanation of “the circumstances”

14   or why the search would have not been “reasonable” under them. Even so, the Court is unable

15   to see why discovery of a single document created by a different component office makes it less

16   likely that the office will have other nonduplicative and relevant records. Taking OCC’s legal

17   memorandum as an example, the Court struggles to conclude that a single attorney drafted a

18   single document before transmitting it to OFO alone.10 That may be the case, but drawing

19   presumptions in Plaintiff’s favor, it was unreasonable to not search additional component offices.

20   Hamdan, 797 F.3d at 772 (noting that “a standard search in response to a general request” may

21   be appropriate, but that agency “must rethink its assessment of what is a ‘reasonable’ search in

22   light of leads that emerge”).

23
     10
        And again, the possibility of finding a redundant record does not make an entire search
24
     redundant.

     ORDER – 12
             Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 13 of 17



 1          Third, even as to the searches within OFO, CBP does not establish that its search was

 2   reasonably thorough. In its first search, OFO searched for exact phrases that, drawing inferences

 3   in Plaintiff’s favor, seem unlikely to appear in all (or any) relevant records. See Dkt. #29 at ¶ 21

 4   (indicating search for the exact phrase “Canada MJ” and “Canada legalization of marijuana”).

 5   Such restrictive terms are not reasonable in a search for all relevant records. But, CBP responds,

 6   the agency later did more expansive key-word searching. See Dkt. #29 at ¶ 21(b) (providing

 7   extensive list of general search terms). Fair enough, but again OFO searched for exact quoted

 8   terms. Dkt. #34 at ¶ 14(c). Further, those searches were limited to OFO’s “shared network drives

 9   Enforcement Programs Division and Admissibility and Passenger Programs.” Dkt. #29 at

10   ¶ 21(a), (b), (c). CBP provides no indication that these were all the accessible network drives

11   within OFO or why searching others may be unreasonable. Hamdan, 797 F.3d at 771–72 (noting

12   diligent search where agency used “many variations of the terms suggested by Plaintiffs to

13   account for spelling or other inconsistencies”).

14          Fourth, and while perhaps not explicitly CBP’s burden to bear, CBP provides no

15   indication of why further searches were unreasonable. CBP gives no indication of the volume of

16   requests it handles, no indication of the volume of relevant records requiring processing on these

17   requests, no indication of the time spent responding to Plaintiff’s requests, no indication that it

18   would not have been reasonable to do more, and no indication that further searches would have

19   interfered with CBP’s operation. “[A]n agency has no right to resist disclosure because the

20   request fails reasonably [to] describe records unless it has first made a good faith attempt to assist

21   the requester in satisfying that requirement.” Yagman v. Pompeo, 868 F.3d 1075, 1084 (9th Cir.

22   2017) (internal quotations and citations omitted) (second alteration in original).

23          Fifth, and not necessarily the final relevant issue, the overall search process appears

24   overly fragmented. Mr. Howard appears unnecessarily withheld from the process. While he was

     ORDER – 13
             Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 14 of 17



 1   charged with determining the office most likely to maintain responsive information, he does not

 2   appear to have been involved with any searching even though he was likely familiar with FOIA’s

 3   requirements. CBP did not utilize standard, or even consistent, search terms across searches.11

 4   This leads to an unfortunate appearance of an agency hand picking the documents to provide.

 5   FOIA expects more than ad-hoc searching by whichever individual is left holding the bag. From

 6   afar, CBP’s actions appear intended to obfuscate and delay and leave the disturbing impression

 7   that CBP has spent more time opposing any disclosure than it has searching for responsive

 8   records. As CBP specifies, it need not conduct a perfect search, only a reasonable one. But these

 9   numerous unresolved factual issues, and others, preclude the Court from concluding that CBP’s

10   search was adequate as a matter of law.

11          2. Plaintiff’s Motion for Summary Judgment

12          The Court also cannot grant Plaintiff’s summary judgment motion in full for many of the

13   same reasons. Numerous factual issues precluded a ruling in CBP’s favor when construing

14   factual issues and presumptions in Plaintiff’s favor. But CBP’s evidence is not so deficient—

15   now construing facts and presumptions in CBP’s favor—as to establish that CBP’s search was

16   inadequate as a matter of law, except for in two specific regards.

17          First, the Court finds CBP’s email search to be patently unreasonable as a matter of law.

18   CBP, an agency of more than 60,000, searched the email records of only two individuals. That

19   may not be per se unreasonable, but it stands starkly given the unquestionably common use of

20   email to coordinate, communicate, and transmit both formal and informal information at all

21

22   11
       CBP justifies this by blandly asserting that the locations and search terms “were selected by
     CBP based on a review of the Requests and consideration of what terms the CBP reasonably
23
     anticipated would ‘hit’ upon potentially responsive documents.” Dkt. #29 at ¶ 21. This strikes
     the Court as entirely conclusory and generic. CBP provides no explanation of why different
24
     search terms were more likely to return results in different searches.

     ORDER – 14
             Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 15 of 17



 1   levels. However, CBP further fails to establish that those two custodians were the only ones

 2   likely to have responsive records. Dkt. #29 at ¶ 23 (indicating that CBP selected the two

 3   individuals because it “reasonably anticipated that guidance and direction provided to the Seattle

 4   Field Office and potentially responsive to the Requests would be sent, received, and/or

 5   distributed through these individuals”). Again, CBP does nothing to indicate that responsive

 6   records were unlikely to be found in the email communications of its other 60,000 employees.

 7          Even then, CBP took the further step of restricting its key-word search to: “‘muster’ along

 8   with ‘marijuana,’ ‘marijuana,’ [sic] ‘marihuana,’ ‘MJ,’ and/or ‘cannabis.’” Id. at ¶ 23(b). The

 9   Court notes, as Plaintiff pointed out, that this effectively limited the search to only emails

10   “containing the word ‘muster.’”12 CBP does not even address the restrictions placed on its email

11   searches, much less explain why it reasonably believed that every email responsive to Plaintiff’s

12   requests would necessarily contain “muster.” See Dkt. #32 at 5. CBP does not explain why

13   every relevant email was likely to contain the word “muster.” The Court grants Plaintiff

14   summary judgment on this issue and directs CBP to conduct reasonable—yet substantial13—

15   searches for emails responsive to Plaintiff’s requests.

16          Second, Plaintiff points out that CBP failed to “consult” with Todd Owen in its search or

17   even to have him search for relevant records he may have access to. Id. at 4. Plaintiff posits that

18   “Mr. Owen may be the only CBP official who has publicly discussed the” relevant issue and is

19   therefore, “‘most likely’ to know to which policies he was referring.” Id. at 4–5. CBP concedes

20

21   12
       “Generally, a muster is a meeting conducted at the beginning of every work shift where officers
     meet and gather and hear from management about any shift or local matters, as well as any new
22
     local or national policies.” Dkt. #29 at ¶ 20 n.1.
23   13
       The Court notes, for instance, that CBP has chosen not to argue or present the Court with
     evidence demonstrating that there are reasonable limitations on its ability to search email and
24
     have presented only vague explanations to Plaintiff.

     ORDER – 15
             Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 16 of 17



 1   that it did not consult with Mr. Owen but responds that it searched Mr. Owen’s email for relevant

 2   records. Dkt. #33 at 5. However, as noted above, the Court found that email search unreasonably

 3   limited and CBP has not attempted to establish that contacting Mr. Owen is unlikely to lead to

 4   responsive documents. The Court grants Plaintiff summary judgment on this issue and directs

 5   CBP to consult with Mr. Owen, process any responsive records he may have, and follow any

 6   leads reasonably arising therefrom.

 7          3. Conclusion

 8          In sum, this is one of the FOIA cases that cannot be entirely resolved on motions for

 9   summary judgment. See Hamden, 797 F.3d at 771 (“it may be the case that ‘if a review of the

10   record raises substantial doubt, particularly in view of well-defined requests and positive

11   indications of overlooked materials, summary judgment is inappropriate’” (citation omitted)).

12      C. Redactions and Attorneys’ Fees

13          Because the matter of whether CBP conducted an adequate search remains unresolved,

14   the Court does not find it appropriate to address individual redactions at this time. Likewise, the

15   Court finds it inappropriate to address Plaintiff’s request for attorneys’ fees at this time.

16                                     IV.        CONCLUSION

17          Accordingly, having considered the cross-motions for summary judgment, the relevant

18   briefing, the declarations and exhibits attached thereto, and the remainder of the record, the Court

19   finds and ORDERS:

20      1. Plaintiff’s Motion for Summary Judgment (Dkt. #24) is GRANTED in part and DENIED

21          in part as specified above.

22          a. Within fourteen (14) days of this Order, CBP shall consult with Mr. Owen regarding

23              Plaintiff’s requests. Within thirty (30) days CBP shall gather, process, and produce

24              any responsive documents available to Mr. Owen, to the extent they are not exempt

     ORDER – 16
           Case 2:19-cv-00334-RSM Document 36 Filed 06/16/20 Page 17 of 17



 1            from disclosure. Within forty-five (45) days, CBP shall search for, gather, process,

 2            and produce, to the extent they are not exempt from disclosure, any responsive

 3            documents identified in discussions with Mr. Owen or in records available to Mr.

 4            Owen.

 5        b. Within fourteen (14) days of this Order, the parties shall meet and confer in an attempt

 6            to agree upon a reasonable search of CBP emails for records responsive to Plaintiff’s

 7            requests.

 8        c. Within forty-five (45) days of this Order, CBP shall make a reasonable search of CBP

 9            emails for records responsive to Plaintiff’s requests and shall process and produce all

10            responsive emails and attachments to the extent they are not exempt from disclosure.

11        d. The Court will consider alterations agreed to by the parties.

12     2. Defendant’s Cross-Motion for Summary Judgment and Opposition to Plaintiff’s Motion

13        for Summary Judgment (Dkt. #28) is DENIED.

14     3. Within sixty (60) days, the parties shall file a joint status report advising the Court on

15        how this matter should proceed as to any unresolved matters.

16        Dated this 16th day of June, 2020.

17

18

19                                              A
                                                RICARDO S. MARTINEZ
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

     ORDER – 17
